Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include previously indicated allowable subject matter from claim 9, now cancelled.  Claim 9 required the at least one connection element comprises at least one transit slit or one passage channel for gas. It would not have been obvious to modify Hagan with a gas passage since Hagan is concerned with the dispensing of a pressurized liquid, such as seltzer water, and must retain all gas to function properly.
Claim 14 was previously indicated as allowed but objected to as depending from rejected claim 12, now cancelled.  Claim 14 has been rewritten in independent form which includes a sealing lid and a male component of the mobile sealing unit are provided with respective annular hollows and protrusions suitable to define a reciprocal coupling. Although prior art, such as Roberson used in claim 13 above, teaches a sealing lid; providing respective annular hollows and protrusions to define a reciprocal coupling are novel and would not have been obvious barring improper hindsight analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MJM/Examiner, Art Unit 3754       

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/30/2021